Citation Nr: 0424704	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957 and from May 1957 to May 1973.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted an increased 
evaluation to 30 percent for the veteran's service-connected 
migraine headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Potentially relevant records have not been obtained by the 
RO.  For example, in May 2002 the veteran stated that he was 
laid off from his job and unable to pass employment physicals 
because of his service-connected headaches.  He also reported 
in February 2004 that he had been receiving treatment for 
headaches at the Albuquerque VA Medical Center (VAMC) since 
2002.  Records concerning his employment and his VA treatment 
records should be obtained on remand.    

As the case must be remanded for the foregoing reasons, the 
veteran should also be afforded another VA examination to 
assess the current severity of his headaches.

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for headaches since 
2002, and make arrangements to obtain 
these records.  The RO should 
specifically obtain the veteran's 
treatment record for headaches from the 
Albuquerque VAMC, dated since August 
2002. 

2.  Obtain documentation from the 
veteran's employer(s) concerning the 
reason for the termination of his 
employment, as well as copies of any 
recent employment physicals that the 
veteran has undergone.  

3.  After the foregoing development has 
been accomplished to the extent possible, 
schedule the veteran for a VA examination 
to assess the severity of his service-
connected migraine headaches.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner's attention should be 
directed to a description of the 
frequency and duration of the veteran's 
headaches.  The current manifestations of 
the veteran's headache disorder should be 
fully described in the examination 
report.  The examiner should evaluate the 
reported subjective manifestations to 
determine if they are consistent with the 
symptoms of a migraine headache, that is 
whether he has "prostrating and 
prolonged" attacks as those terms are 
understood in clinical practice. 

Further, the examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected 
migraine headaches upon his ordinary 
activity, including employment.  

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.   The examiner 
must provide a comprehensive report, 
including complete rationales for all 
conclusions reached.  

4.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




